Case: 16-11473      Document: 00513895428         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals

                                    No. 16-11473
                                                                                       Fifth Circuit

                                                                                     FILED
                                  Summary Calendar                               March 2, 2017
                                                                                Lyle W. Cayce
MOHAMMED ZAHID HOSSAIN,                                                              Clerk


                                                 Plaintiff-Appellant
v.

TRACY TARANGO, Field Office Director of the USCIS; JOHN F. KELLY,
Secretary of the United States Department of Homeland Security; LEON
RODRIGUEZ, Director United States Citizenship and Immigration Services;
PARKER R. JOHN, the Acting US Attorney Northern District of Texas;
JEFFERSON B. SESSIONS, III, U. S. Attorney General,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CV-359


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       After he was denied citizenship, Plaintiff-Appellant Mohammed Zahid
Hossain sued Defendants-Appellees seeking to be declared a citizen of the
United States of America. He had been denied citizenship through the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11473       Document: 00513895428   Page: 2   Date Filed: 03/02/2017



                                  No. 16-11473
administrative process for failure to prove that he has the good moral
character required to become a citizen.

      After both sides filed competing motions for summary judgment, the
district court denied Hossain’s motion, granted such motion for Defendants-
Appellees, and dismissed Hossain’s claims with prejudice. For the detailed
reasons patiently set forth in the district court’s Order of September 14, 2016,
we affirm that court’s Final Judgment of even date, dismissing Hossain’s
action with prejudice.

AFFIRMED.




                                        2